AGREEMENT FILED AS EXHIBIT 10.32 TO FORM 10-K
FILED FOR YEAR ENDED DECEMBER 31, 2007
 
BULK REGISTRATION CO-MARKETING AGREEMENT


This BULK REGISTRATION CO-MARKETING AGREEMENT is made and entered into as of
December 20, 2007 (the “Effective Date”) by and between Tralliance Corporation,
a New York corporation (“Tralliance”) and Labigroup Holdings, LLC (f/k/a
Labitrav, LLC), a Florida limited liability company (“Labigroup”). Tralliance
and Labigroup are individually referred to herein as a “Party” and collectively
as the “Parties”.


RECITALS:


WHEREAS, Tralliance is the registry for and is engaged in the business of the
marketing and management of the top-level domain name “.travel” intended for use
on the world wide web or the Internet; and


WHEREAS, Labigroup is a company that has expertise in the business of creating,
developing, hosting, optimizing, marketing, and managing multiple domain names
and websites for profit; and


WHEREAS, Tralliance desires to rapidly build a base of “.travel” domain name
registered users and to promote active use of such domain name under a Bulk
Purchasing Program; and


WHEREAS, Labigroup desires to purchase large blocks of “.travel” domain names
under Tralliance’s Bulk Purchasing Program and to develop websites containing
contextually relevant information about the domains on which they reside for the
purpose of generating advertising revenue from third parties; and


WHEREAS, Labigroup has entered into a Domain Name Agreement (the “Domain Name
Agreement”) dated on or about November 1, 2007, with Names Beyond, Inc., an
ICANN accredited “.travel” registrar, which provides price discounts for bulk
“.travel” domain name purchases; and


WHEREAS, the Parties wish to enter into a mutually beneficial cost and revenue
sharing arrangement, upon the terms, covenants and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


1. DEFINITIONS.
 
1.1. “Affiliates” shall mean, with respect to a specified Person, any other
Person that, directly or indirectly, Controls, is under common Control with, or
is Controlled by such specified Person.
 
1.2. “Agreement” means this Bulk Registration Co-Marketing Agreement.
 
1.3. “Control” and its derivatives shall mean legal, beneficial or equitable
ownership, directly or indirectly, of more than fifty percent (50%) of the
outstanding voting capital stock (or other ownership interest, if not a
corporation) of an entity, or actual managerial or operational control over such
entity.
 
1.4. “Event of Default” means any of the following: (a) any representation or
warranty made by either Party in the Agreement that proves to have been
incorrect when made; (b) a material breach of the Agreement by either Party,
which breach is not cured within fifteen (15) days after written notice of
breach to the breaching Party; or (c) any situation in which either Party
commits a material breach of the Agreement that is not capable of being cured
within ten (10) days and fails to (i) proceed promptly and diligently to correct
the breach, (ii) develop within fifteen (15) days following written notice of
breach a complete plan for curing the breach, and (iii) cure the breach within
fifteen (15) days of written notice thereof.
 
1.5. “ICANN” means the Internet Corporation for Assigned Names and Numbers.
 
1.6. “Intellectual Property” means all intellectual property rights, including
by way of explanation, but not by limitation, those statutory or common law
rights in and relating to copyrights, patents, trademarks, trade secrets, moral
rights, or any similar rights.
 
1.7. “Quarter” means for the calendar quarter ending December 31, 2007 and for
all calendar quarters thereafter during the term of this Agreement.
 
1.8. “Registration” or “Registered” shall mean the initial registration of a
“.travel” domain name.
 

--------------------------------------------------------------------------------


 
1.9. “Renewal” or “Renewed” shall mean the re-registration of a “.travel” domain
name.
 

1.10.
“Term” means the period set forth in Section 4.1.

 

1.11.
“Transaction” shall be defined as either a Registration and/or Renewal of a
“.travel” domain name.

 
2. OBLIGATIONS.
 
2.1. Registrar. All Registrations or Renewals of a “.travel” domain name by
Labigroup during the Term of the Agreement shall be purchased through an ICANN
Accredited Registrar, under the terms and conditions of the Bulk Purchasing
Program.
 
2.2. Initial Period. Commencing on or after the Effective Date and by no later
than September 30, 2008 (“Initial Period”), Labigroup shall purchase a minimum
of *** Registrations (“Initial Period Registration Minimum”). In purchasing the
Initial Period Registration Minimum, Labigroup shall be permitted to purchase
Registrations in blocks of *** Registrations. For each Registration above the
Initial Period Registration Minimum during the Initial Period, Labigroup shall
be permitted to purchase additional Registrations in blocks of *** Registrations
in exchange for the pricing set forth in Section 3.1.b.3 below.
 
2.3. Remainder of Initial Term. Commencing October 1, 2008 and during the
remainder of the Initial Term, Labigroup must purchase a minimum of ***
Transactions per annum (“Yearly Transaction Minimum”). In purchasing the Yearly
Transaction Minimum each year, Labigroup shall be permitted to purchase
Transactions in blocks of *** Transactions. For each Transaction above the
Yearly Transaction Minimum each year, Labigroup shall be permitted to purchase
additional Transactions in blocks of *** Transactions in exchange for the
pricing set forth in Section 3.1.b.3 below.
 
2.4. Renewal Periods. During both the First Renewal Term or the Second Renewal
Term, if applicable, Labigroup must purchase a minimum of *** Transactions per
annum. In purchasing the Yearly Transaction Minimum each year, Labigroup shall
be permitted to purchase Transactions in blocks of *** Transactions. For each
Transaction above the Yearly Transaction Minimum each year, Labigroup shall be
permitted to purchase additional Transactions in blocks of *** Transactions in
exchange for the pricing set forth in Sections 3.1.c.2 and 3.1.d.2 (as
applicable).
 
2.5. General Rules.
 
(a) No Carry Over. In the event that Labigroup purchases Registrations or
Transactions in excess of the applicable annual minimums established in Sections
2.2, 2.3 and 2.4 above, such excess Registrations or Transactions shall not
apply toward succeeding years’ minimum requirements.
 
(b) All Registrations and/or Renewals shall be for periods of one (1) year.
Registrations and/or Renewals in excess of one (1) year shall not be permitted
under this Agreement.
 
2.6. Quarterly Report. No less than 45 days after the end of a quarter a
Quarter, Labigroup shall provide to Tralliance (i) a list of all “.travel”
Transactions under this Agreement during that quarter, and (ii) a report
summarizing the Total Revenue and Gross Profit derived by Labigroup from the
sale of advertising on all websites developed for any “.travel” domain name
Registered or Renewed under this Agreement during that quarter by thirty (30)
after the end of each quarter.
 
2.7. Live Sites Requirement. Labigroup shall ensure that by no later than
September 30, 2008, at least *** (***) “.travel” websites are launched.
“.travel” web sites will contain contextually relevant information about the
domains on which they reside. Websites will take on many recognizable forms such
as blog, directories, news and events and many others. The websites will let
users research travel to and from specific countries, regions and areas, as well
bring them up to date on current events in those areas. Failure to obtain a
minimum of *** new “live” “.travel” websites shall be considered an Event of
Default as defined herein.
 
3. FEES, PAYMENTS AND AUDITS.
 
3.1. Fees
 
(a) Set-up Fee. Labigroup shall pay to Tralliance an initial set-up fee of
$37,500.
 
(b) Initial Term Fees.
 

 
3.1.b.1.
Immediately upon execution of this Agreement, Labigroup shall pay to Tralliance
$225,000. Such payment shall cover the Initial Period Registration Minimum as
well as the Yearly Transaction Minimum for the annual period from October 1,
2008 to September 30, 2009.

 

--------------------------------------------------------------------------------


 

 
3.1.b.2.
By no later than October 15, 2008, Labigroup shall pay to Tralliance $112,500 to
cover the Yearly Transaction Minimum for the final year of the Initial Term.

 

 
3.1.b.3.
For each (i) Registration above the Initial Period Registration Minimum made
during the Initial Term, or (ii) each Transaction above the Yearly Transaction
Minimum during each subsequent remaining year of the Initial Term, Labigroup
shall pay to Tralliance *** per Registration or Transaction (as applicable)
purchased by Labigroup by no later than fourteen (14) days from the date of
Tralliance’s invoice.

 

 
(c)
First Renewal Term. 

 

 
3.1.c.1.
In the event that Labigroup elects a First Renewal Term as described in Section
4.1 below, Labigroup shall pay to Tralliance a total of (i) $300,000 by no later
than October 15, 2010 and an additional (ii) $300,000 by no later than October
15, 2011 to cover the applicable Yearly Transaction Minimums for the two years
of the First Renewal Term.

 

 
3.1.c.2.
For each Transaction above the Yearly Transaction Minimum during First Renewal
Term, Labigroup shall pay to Tralliance *** per Transaction purchased by
Labigroup above such minimum by no later than fourteen (14) days from the date
of Tralliance’s invoice.

 

 
(d)
Second Renewal Term.

 

 
3.1.d.1.
In the event that Labigroup elects the Second Renewal Term as described in
Section 4.1 below, Labigroup shall pay to Tralliance a total of (i) $450,000 by
no later than October 15, 2012, (ii) $450,000 by no later than October 15, 2013
and (iii) an additional $450,000 by no later than October 15, 2014 to cover the
applicable Yearly Transaction Minimums for the three (3) years of the Second
Renewal Term.

 

 
3.1.d.2.
For each Transaction above the Yearly Transaction Minimum during Second Renewal
Term, Labigroup shall pay to Tralliance *** per Transaction Year purchased by
Labigroup above such minimum by no later than fourteen (14) days from the date
of Tralliance’s invoice.

 
3.2. Other Direct Costs. Labigroup shall pay to Tralliance all other direct
costs or fees incurred by Tralliance as a result of Labigroup’s Registration or
Renewal of a “.travel” domain name.
 
3.3. Royalties. Labigroup shall pay to Tralliance a royalty of ***% of the Gross
Profit derived by Labigroup during the Term from the sale of advertising on all
websites developed by Labigroup for any “.travel” domain name Registered or
Renewed by Labigroup under this Agreement. All royalties are due and payable to
Tralliance on a Quarterly Basis no later than 30 days after the end of each
applicable calendar quarter during the Term. For purposes of the Agreement,
Gross Profit is defined as total Advertising Revenue less Cost of Goods Sold,
all determined on an accrual basis in conformity with United States generally
accepted accounting principles. Cost of Goods Sold includes all website
development, hosting, optimization, maintenance, distribution and content feed,
advertising interface, and any and all costs paid to Tralliance pursuant to
Sections 3.1 and 3.2 above, but specifically excludes the cost of royalties paid
or payable to Tralliance or any other third party.
 
3.4. Payment
 

 
(a)
All fees are to be paid in U.S. dollars and, when paid, are non-cancelable,
non-contingent and non-refundable.

 

 
(b)
In the event an undisputed payment is not received by the due date set forth on
an invoice, a late fee of one and one-half percent (1.5%) per month or the
highest rate allowed under the law, whichever is lower, shall be assessed
against overdue amounts.

 
3.5. Record Keeping. Each Party shall maintain complete, true and accurate
records of its accounting, business, registration and other records regarding
its activities under this Agreement in accordance with U.S. generally accepted
accounting principles and such party’s business practices. Each Party shall
retain such records during the Term of this Agreement and for six (6) months
thereafter.
 
3.6.  Inspection. During the Term, and for six (6) months thereafter, each Party
shall provide the other, or its designated representative, upon written request
of at least fifteen (15) days, and not more than twice per calendar year, access
to its records during normal business hours for the sole purpose of verifying
compliance with the terms of this Agreement.
 
4. TERM AND TERMINATION.
 
4.1. Term. This Agreement shall commence on the Effective Date and shall
continue until September 30, 2010 (“Initial Term”). This Agreement shall
automatically renew for an additional two (2) years unless Labigroup provides
 

--------------------------------------------------------------------------------



4.2. Tralliance with no less than sixty (60) days written notice prior to the
end of the Initial Term (“First Renewal Term”). Thereafter, this Agreement shall
automatically renew for an additional three (3) years unless Labigroup provides
Tralliance with no less than sixty (60) days written notice prior to the end of
the First Renewal Term (“Second Renewal Term”). Collectively, the Initial Term,
First Renewal Term and Second Renewal Term shall be referred to as the “Term”).
Thereafter, Labigroup shall have the option to renew this Agreement for
additional successive three (3) year periods on the same terms as were in effect
during the Second Renewal Term upon providing written notice to Tralliance no
later than sixty (60) days prior to the end of the Second Renewal Term or any
succeeding renewal period.
 
4.3. Material Breach. A Party may terminate this Agreement effective immediately
upon an Event of Default by the other Party.
 
4.4. Necessary Requirement. This Agreement may be terminated in whole or in part
and effective immediately, as necessary to comply with a requirement by ICANN or
an applicable government authority.
 
4.5. Insolvency. Labigroup may immediately terminate this Agreement if
Tralliance (a) ceases to do business in the normal course for a continuous
period of at least thirty (30) calendar days, (b) becomes or is declared
insolvent or bankrupt, (c) is the subject of any proceeding related to its
liquidation or insolvency (whether voluntarily or involuntarily) which is not
dismissed within ninety (90) calendar days or (d) makes an assignment for the
benefit of creditors.
 
4.6. Effect. Termination or expiration of this Agreement refers to the
termination of all the Parties’ respective commitments and obligations hereunder
from and after the date of termination, but does not relieve the Parties of
their obligations incurred prior to the date of termination. Unless otherwise
expressly provided, the termination or expiration of an Addendum, Exhibit or
Schedule shall not serve to terminate automatically this Agreement. Within
thirty (30) days after the expiration or termination of this Agreement,
Labigroup shall return to Tralliance or destroy all original and copies
(including partial copies) of all Tralliance Confidential Information in
Labigroup’s possession. Within such time period, Labigroup shall certify in
writing to Tralliance its compliance with this provision.
 
4.7. Survival. Any provision that contemplates performance or observance
subsequent to any termination or expiration of this Agreement (in whole or in
part) shall survive any termination or expiration of the Agreement (in whole or
in part, as applicable) and continue in full force and effect.
 
5. INTELLECTUAL PROPERTY. Each Party retains all right, title and interest in
and to its respective Intellectual Property Rights. No licenses will be deemed
to have been granted by either Party to any of its Intellectual Property, except
as otherwise expressly authorized in this Agreement.
 
6. WARRANTIES/DISCLAIMERS.
 
6.1. Labigroup warrants that all information provided by Labigroup as part of
the registration process shall be complete and accurate. Labigroup also warrants
that each registration it makes is being done so in good faith and that it has
no knowledge of it infringing upon or conflicting with the legal rights of a
third party or a third party's registration, trademark or trade name. Labigroup
also warrants that the domain names being registered will not be used in
connection with any illegal activity.
 
6.2. TRALLIANCE MAKES NO WARRANTY TO LABIGROUP, CUSTOMERS, RESELLERS, OR TO ANY
OTHER ENTITY, WHETHER EXPRESS, IMPLIED OR STATUTORY, AS TO THE MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, LACK OF VIRUSES, ACCURACY OR COMPLETENESS OF
RESPONSES OR RESULTS, TITLE, NONINFRINGEMENT, QUIET ENJOYMENT OR QUIET
POSSESSION, OR CORRESPONDENCE TO DESCRIPTION WITH RESPECT TO ANY CO-MARKETING
PROGRAM.
 
7. LIMITATION OF LIABILITY. 
 
7.1. Intent. The Parties intend for each to be liable to the other only for
direct damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations as required by this Agreement.
 
7.2. Restriction. NEITHER PARTY, NOR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR ASSIGNS, SHALL BE LIABLE TO THE OTHER OR ANY THIRD PARTY
FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL OR INDIRECT DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOSS OF BUSINESS OR ANY OTHER
PECUNIARY LOSS, ARISING IN ANY WAY OUT OF OR UNDER THIS AGREEMENT, WHETHER IN
TORT, CONTRACT OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
7.3. Reliance. WITHOUT LIMITING THE FOREGOING, NEITHER PARTY, NOR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ASSIGNS, SHALL BE LIABLE
TO THE OTHER OR ANY THIRD PARTY, INCLUDING, FOR EXAMPLE, EITHER PARTY’S
CUSTOMERS OR RESELLERS, FOR ANY DAMAGES ARISING IN ANY WAY OUT OF ITS RELIANCE
ON OR USE OF CONTENT, INFORMATION, OR
 

--------------------------------------------------------------------------------



7.4. SERVICES PROVIDED ON OR THROUGH ANY CO-MARKETING PROGRAM OR THAT RESULT
FROM OR ARE RELATED TO THE SENDING OF UNSOLICITED E-MAIL OR MISTAKES, OMISSIONS,
INTERRUPTIONS, DELETION OF FILES, ERRORS, DEFECTS, DELAYS IN OPERATION OR
TRANSMISSION OR ANY FAILURE OF PERFORMANCE OF ANY KIND.
 
7.5. Exceptions. The limitations set forth in this Article shall not apply with
respect to: (a) fees due and owing under this Agreement; (b) third-party claims
subject to indemnification; (c) claims arising out of a breach of Intellectual
Property obligations; or (d) claims arising out of a breach of confidentiality
obligations.
 
7.6. Limitation. Tralliance liability to Labigroup arising out of or under this
Agreement, whether in contract, tort or otherwise, shall be limited to the
amounts actually paid or matched (including both principal and interest) to
Labigroup by Tralliance at the time that the event resulting in liability
occurs.
 
8. INDEMNIFICATION.  
 
8.1. Obligation. Each Party shall, at its own expense, defend or, at its option,
settle any claim, suit or proceeding brought against the other, and its parents,
subsidiaries, Affiliates, officers, directors, shareholders, and members,
arising from, relating to, incurred in connection with, or based on allegations
of (a) the damage, loss or destruction of any real or tangible personal property
resulting from the negligence or willful misconduct of such Party; or (b) such
Party’s breach of its obligations hereunder. In addition, Labigroup agrees to
release, defend, indemnify and hold harmless Tralliance from and against any
losses, damages or costs, including reasonable attorney’s fees, resulting from
any claim, action, proceeding suit or demand arising out of or related to
Labigroup’s registration, renewal, transfer and/or use of the .travel domain
names. The indemnifying Party shall pay the Party seeking indemnification any
damages finally awarded or settlement amounts agreed upon as direct damages to
the extent based upon such a claim. 
 
8.2. Contingency. The indemnification obligations set forth in this Article are
contingent on the Party seeking indemnification providing the other Party with
(i) prompt written notice of a claim subject to indemnification, (ii) control
over the defense and settlement of such a claim, and (iii) proper and full
information and assistance to settle or defend any such claim.
 
9. DISPUTE RESOLUTION. Any and all disputes of any nature arising under or in
connection with this Agreement, including requests for specific performance,
shall be resolved through binding arbitration conducted as provided in this
Section pursuant to the rules of the American Arbitration Association (“AAA”).
The arbitration shall be conducted in the English language and shall occur in
the County of Broward, Florida, USA. There shall be three (3) arbitrators: each
party shall choose one arbitrator, who together will select a third; if the two
arbitrators are not able to agree on a third arbitrator within fifteen (15)
calendar days of the designation of the second arbitrator, the AAA shall choose
the third. The parties shall bear the costs of the arbitration in equal shares,
subject to the right of the arbitrators to reallocate the costs in their award
as provided in the AAA rules. The parties shall bear their own attorneys’ fees
in connection with the arbitration, and the arbitrators may not reallocate the
attorneys’ fees in conjunction with their award. The arbitrators shall render
their decision within ninety (90) calendar days of the selection of the third
arbitrator. Any litigation brought to enforce an arbitration award shall be
brought in a Commonwealth or federal court in the Eastern District of the
Commonwealth of Broward County, Florida, USA; however, the parties shall also
have the right to enforce a judgment of such a court in any court of competent
jurisdiction. For the purpose of aiding the arbitration and/or preserving the
rights of a party during the pendency of an arbitration, each party shall have
the right to seek temporary or preliminary injunctive relief from the
arbitration panel or any court of competent jurisdiction located in Broward
County, Florida, USA, which shall not be a waiver of this arbitration
agreement. 
 
10. MISCELLANEOUS.
 
10.1. Expenses. Each party shall be responsible for its own expenses incurred in
connection with the performance of its obligations hereunder.
 
10.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its
principles of conflicts of laws.
 
10.3. Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such provision within the limits of applicable law or applicable
court decision.
 
10.4. Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered by hand, by
registered mail (return receipt requested), by courier or express delivery
service, by e-mail (against of receipt of confirmation of delivery) or by
telecopier (against receipt of answerback confirming delivery) during business
hours to the address or telecopier number, or e-mail address set forth beneath
the name of such party below or when delivery as
 

--------------------------------------------------------------------------------


 
10.5. described above is refused by the intended recipient, unless such party
has given a notice of a change of address in writing pursuant to the foregoing.
 
If to Tralliance:
Tralliance Corporation
110 East Broward Blvd., Suite 1400
Ft. Lauderdale, FL 33301
Attention: Edward A. Cespedes
                    Chief Executive Officer
Phone: 954-769-5948
Fax:  954-769-5930


If to Labigroup:
Labigroup, LLC
110 East Broward Blvd., Suite 1400
Ft. Lauderdale, FL 33301
Attention: Michael S. Egan
                   Managing Member
Phone: 954-769-5959
Fax:  954-769-5930


10.6. Labigroup Entities. Tralliance understands that Labigroup is entering into
this Agreement to purchase “.travel” domain names for its own benefit and for
the benefit of its current and future parent entities, subsidiaries, and/or
Affiliates (collectively, the “Labigroup Entities”). Accordingly, Tralliance
agrees that any “.travel” domain names provided by it to Labigroup hereunder
will be provided by Tralliance for the use and benefit of all Labigroup
Entities, and Tralliance further agrees that any “.travel” domain names
Registered or Renewed hereunder in the name of any Labigroup Entity will be
included in any minimum Registration, Renewal or other minimum requirements
hereunder and that all protective and remedial provisions of this Agreement may
be enforced against Tralliance by any Labigroup Entity.
 
10.7. Third-Party Beneficiaries. Except as contemplated by Section 10.5 above,
this Agreement shall not be construed to create any obligation by either party
to any non-party to this Agreement.
 
10.8. Relationship of the Parties. Nothing in this Agreement shall be construed
as creating an employer-employee or agency relationship, a partnership or a
joint venture between the parties.
 
10.9. Assignment. Except as contemplated by Section 10.5 above, Labigroup shall
not assign or otherwise transfer all or any portion of its rights or obligations
under this Agreement without prior written consent of Tralliance.
 
10.10. Force Majeure. Except for the non-payment of Fees, neither party shall be
liable to the other for any loss or damage resulting from any cause beyond its
reasonable control (a “Force Majeure Event”) including, but not limited to,
insurrection or civil disorder, war or military operations, national or local
emergency, acts or omissions of government or other competent authority,
compliance with any statutory obligation or executive order, industrial disputes
of any kind (whether or not involving either party's employees), fire,
lightning, explosion, flood, subsidence, weather of exceptional severity,
equipment or facilities shortages which are being experienced by providers of
telecommunications services generally, or other similar force beyond such
Party’s reasonable control, and acts or omissions of persons for whom neither
party is responsible. Upon occurrence of a Force Majeure Event and to the extent
such occurrence interferes with either party's performance of this Agreement,
such party shall be excused from performance of its obligations (other than
payment obligations) during the first six (6) months of such interference,
provided that such party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance as soon as possible.
 
10.11. Waivers. No failure on the part of either party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise or waiver of any such power, right, privilege
or remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. Neither party shall be deemed to have waived
any claim arising out of this Agreement, or any power, right, privilege or
remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such party; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.
 
10.12. Further Assurances. Each party hereto shall execute and/or cause to be
delivered to the other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request for
the purpose of carrying out or evidencing any of the transactions contemplated
by this Agreement.
 

--------------------------------------------------------------------------------


 
10.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
10.14. Entire Agreement. This Agreement, including any Addenda, Exhibits or
Schedules hereto, completely and exclusively state the Agreement of the Parties
regarding only to the particular subject matter contained herein, and supersede
all prior agreements and understandings, whether written or oral, with respect
to the subject matter of this Agreement. This Agreement shall not be modified
except by a subsequently dated written amendment (e.g., Addendum) or appendix
signed on behalf of Tralliance and Labigroup by their duly authorized
representatives.
 
In WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth above.
 

Tralliance Corporation     Labigroup Holdings, LLC           By:     By:

--------------------------------------------------------------------------------

Name:  Edward A. Cespedes
   

--------------------------------------------------------------------------------

Name: Michael S. Egan
Title:    Chief Executive Officer
   
Title:   Managing Member

 

--------------------------------------------------------------------------------


 